DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0294794) in view of Shin et al. (US 2017/0179923), Taniguchi et al. (US 2010/0117762), and Burak et al. (US 2015/0349743).
With respect to claim 1, Liu et al. discloses a bulk acoustic wave resonator (Fig 20B), comprising: a substrate (item 10) comprising an acoustic reflector (item 31); an acoustic stack, comprising: a first electrode (item 12) disposed over the substrate and the acoustic reflector (Fig 20B), and comprising a first layer (item 12a) comprising a comparatively high acoustic impedance material (Paragraph 34), and a second layer (item 12b) comprising a comparatively low acoustic impedance material (Paragraph 34); a second piezoelectric layer (item 14) disposed over the second layer (Fig 20B); a second electrode (item 16) disposed over the second piezoelectric layer (Fig 20B), and comprising a third layer (item 16a) comprising the comparatively low acoustic impedance material (Paragraph 37), and a fourth layer (item 16b) comprising the 
Liu et al. does not disclose a first piezoelectric layer disposed over the substrate or that a total thickness of the acoustic stack is approximately λ/2, wherein λ is a wavelength corresponding to a thickness extensional resonance frequency of the BAW resonator, or that the second layer and the third layer are each a beryllium layer.
Shin et al. teaches a piezoelectric resonator including a first piezoelectric layer (item 140 and Paragraph 18) disposed over the substrate (Fig 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the first piezoelectric layer (seed layer) of Shin et al. with the resonator of Liu et al. for the benefit of better controlling the crystal structure of the piezoelectric layer (Paragraph 113 of Shin et al.).
Taniguchi et al. teaches a piezoelectric resonator (Fig 6) wherein a total thickness of the acoustic stack is approximately λ/2, wherein λ is a wavelength corresponding to a thickness extensional resonance frequency of the BAW resonator (Paragraph 22).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the resonator thickness of Taniguchi et al. with the resonator of Liu et al. for the benefit of providing improved resonance effect at the desired frequency (Paragraph 22 of Taniguchi et al.).

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode materials of Burak et al. with the resonator of Liu et al. for the benefit of providing electrodes that double as an acoustic mirror (Paragraph 36 of Burak et al.).
With respect to claim 3, the combination of Liu et al., Shin et al., Taniguchi et al., and Burak et al. discloses the BAW resonator of claim 1. Burak et al. discloses that the comparatively high acoustic impedance material comprises one of tungsten or molybdenum (Paragraph 36).
With respect to claim 4, the combination of Liu et al., Shin et al., Taniguchi et al., and Burak et al. discloses the BAW resonator of claim 2. Liu et al. discloses that the second piezoelectric layer is disposed directly on the second layer (Fig 20B).
With respect to claim 5, the combination of Liu et al., Shin et al., Taniguchi et al., and Burak et al. discloses the BAW resonator of claim 1. Liu et al. discloses that the second piezoelectric layer comprises highly-textured aluminum nitride (Paragraph 36).
With respect to claim 6, the combination of Liu et al., Shin et al., Taniguchi et al., and Burak et al. discloses the BAW resonator of claim 5. Liu et al. discloses that the highly-textured aluminum nitride (AlN) is doped with scandium (Paragraph 46).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Shin et al., Taniguchi et al., Burak et al., and Yeh et al. (US 2018/0115302).
With respect to claim 8, the combination of Liu et al., Shin et al., Taniguchi et al., and Burak et al. discloses the BAW resonator of claim 7.
Liu et al. does not disclose that the second piezoelectric layer is scandium- doped aluminum nitride (ASN) having a doping concentration in a range of approximately 3 atomic percent to approximately 40 atomic percent.
Yeh et al. teaches a piezoelectric resonator in which the second piezoelectric layer is scandium-doped aluminum nitride (ASN) having a doping concentration in a range of approximately 3 atomic percent to approximately 40 atomic percent (Paragraph 26).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the scandium doping levels of Yeh et al. with the resonator of Liu for the benefit of providing a strong mechanical response (Paragraph 29 of Yeh et al.).
With respect to claim 9, the combination of Liu et al., Shin et al., Taniguchi et al., Burak et al., and Yeh et al. discloses the BAW resonator of claim 8. Liu et al. discloses that  the second piezoelectric layer has a thickness in a range of approximately 2500 angstroms to approximately 1.4 micrometers (Paragraph 43)
With respect to claim 10, the combination of Liu et al., Shin et al., Taniguchi et al., Burak et al., and Yeh et al. discloses the BAW resonator of claim 9. Burak et al. discloses that the comparatively high acoustic impedance material is tungsten (Paragraph 36).
With respect to claim 11, the combination of Liu et al., Shin et al., Taniguchi et al., Burak et al., and Yeh et al. discloses the BAW resonator of claim 9. Liu et al. discloses that he comparatively high acoustic impedance material has a thickness in a .
Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Burak et al.
With respect to claim 12, Liu et al. discloses a bulk acoustic wave resonator (Fig 20B), comprising: an acoustic stack, comprising: a substrate comprising an acoustic reflector; a first electrode (item 12) disposed over the acoustic reflector (item 31); a piezoelectric layer (item 14) disposed over the first electrode; and a second electrode (item 16) disposed over the piezoelectric layer (Fig 20B); wherein a thickness of the first electrode and second electrode are each in a range of 3000 angstroms to 5000 angstroms (Paragraph 43).
Liu et al. does not disclose that the first and second electrodes are beryllium electrodes.
Burak et al. teaches a piezoelectric resonator in which the first and second electrodes are made of beryllium (Paragraph 36).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode materials of Burak et al. with the resonator of Liu et al. for the benefit of providing electrodes that double as an acoustic mirror (Paragraph 36 of Burak et al.).
With respect to claim 13, the combination of Lu et al. and Burak et al. discloses the BAW resonator of claim 12. Liu et al. discloses that the piezoelectric layer is disposed directly on the first beryllium electrode, and the second beryllium electrode is disposed directly on the piezoelectric layer (Fig 20B).
With respect to claim 14, the combination of Lu et al. and Burak et al. discloses the BAW resonator of claim 12. Liu et al. discloses that the piezoelectric layer is aluminum nitride (Paragraph 36).
With respect to claim 15, the combination of Lu et al. and Burak et al. discloses the BAW resonator of claim 12. Liu et al. discloses that a thicknesses of the first beryllium electrode and the second beryllium electrode are in a range of 0.1 micrometers to approximately 2.0 micrometers (Paragraph 43).
With respect to claim 17, the combination of Lu et al. and Burak et al. discloses the BAW resonator of claim 12. Liu et al. discloses that e piezoelectric layer has a thickness in a range of approximately 2500 angstroms to approximately 1.4 micrometers (Paragraph 43).
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Burak et al. and Yeh et al.
With respect to claim 16, the combination of Lu et al. and Burak et al. discloses the BAW resonator of claim 12.
Liu et al. does not disclose that the second piezoelectric layer is scandium- doped aluminum nitride (ASN) having a doping concentration in a range of approximately 3 atomic percent to approximately 40 atomic percent.
Yeh et al. teaches a piezoelectric resonator in which the second piezoelectric layer is scandium- doped aluminum nitride (ASN) having a doping concentration in a range of approximately 3 atomic percent to approximately 40 atomic percent (Paragraph 26).

With respect to claim 21, the combination of Lu et al. and Burak et al. discloses the BAW resonator of claim 12.
Liu et al. does not disclose a first barrier layer disposed between the second electrode layer and the piezoelectric layer and a second barrier layer disposed between the piezoelectric layer and the second electrode layer.
Yeh et al. teaches a piezoelectric resonator that includes a first barrier layer (item 105) disposed between the second electrode layer and the piezoelectric layer and a second barrier layer (item 108) disposed between the piezoelectric layer and the second electrode layer.
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the barrier layers of Yeh et al. with the resonator of Liu et al. for the benefit of reducing unwanted bulk effects in the resonator (Paragraph 32 of Yeh et al.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Shin et al. and Yeh et al.
With respect to claim 18, Liu et al. discloses a bulk acoustic wave resonator (Fig 20B), comprising: a substrate (item 10) comprising an acoustic reflector (item 31); an acoustic stack, comprising: a first electrode (item 12) disposed over the first piezoelectric layer and the acoustic reflector (Fig 20B), and comprising a first layer (item 12a) comprising a comparatively high acoustic impedance material (Paragraph 34), and a second layer (item 12b) comprising a comparatively low acoustic impedance material 
Liu et al. does not disclose a first piezoelectric layer disposed over the substrate or a first barrier layer disposed between the second electrode layer and the piezoelectric layer and a second barrier layer disposed between the piezoelectric layer and the third electrode layer.
Shin et al. teaches a piezoelectric resonator including a first piezoelectric layer (item 140 and Paragraph 18) disposed over the substrate (Fig 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the first piezoelectric layer (seed layer) of Shin et al. with the resonator of Liu et al. for the benefit of better controlling the crystal structure of the piezoelectric layer (Paragraph 113 of Shin et al.).
Yeh et al. teaches a piezoelectric resonator that includes a first barrier layer (item 105) disposed between the second electrode layer and the piezoelectric layer and a second barrier layer (item 108) disposed between the piezoelectric layer and the third electrode layer.

Burak et al. teaches a piezoelectric resonator in which the second and third layers are made of beryllium (Paragraph 36).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode materials of Burak et al. with the resonator of Liu et al. for the benefit of providing electrodes that double as an acoustic mirror (Paragraph 36 of Burak et al.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Shin et al., Yeh et al., and Burak et al.
With respect to claim 20, the combination of Liu et al., Shin et al., and Yeh et al. discloses the BAW resonator of claim 18.
Liu et al. does not disclose that the comparatively high acoustic impedance material is either molybdenum or tungsten.
Burak et al. teaches a piezoelectric resonator in which the comparatively high acoustic impedance material is either molybdenum or tungsten (Paragraph 36).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode materials of Burak et al. with the resonator of Liu et al. for the benefit of providing electrodes that double as an acoustic mirror (Paragraph 36 of Burak et al.).
Allowable Subject Matter
Claims 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “wherein the first barrier layer is made of the same material as the first layer, and the second barrier layer is made of the same material as the third layer” in combination with the remaining elements of claim 19. The prior art does not disclose or suggest “wherein the first barrier layer is made of the same material as the first beryllium electrode, and the second barrier layer is made of the same material as the second beryllium electrode” in combination with the remaining elements of claim 22.
Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. Applicant argues that Liu, Shin, and Taniguchi do not disclose the claimed beryllium electrodes. However, these references were not relied upon for their disclosure of this feature. Burak was relied upon for its teaching of beryllium electrodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837